DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 8-9,  11-12, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al U.S. Pub No 20190043185 A1 in view of Kim et al U.S. Patent no 10,504,027 B1.
       As per claims 1 and 15, Hwang et al teaches a machine learning method (see figs.1 and 6), comprising: obtaining a first input data (see fig.1 element 11 and para [0039] for…The imaging device 11 captures an image of the workpiece n and transmits the imaging result to the camera I/F 12); determining, from a plurality of clusters, a cluster to which the first input data corresponds, the determination being made by processing the first input data in a first artificial neural network (see fig.6 element 10M and para [0055] for…. the low function device LFD1 has a network model of a CNN (convolution neural network) 10M including a convolution layer 10C. The CNN includes a convolution layer L1˜L4 and a fully connected layer F5˜F6)  of a first device (see figs.1 or 6 element 10 or 10c and abstract for…The low function device includes a part configured to output a first determination result which identifies the objects by applying a first convolution neural network to captured images of the objects and para [0048] for…the low function device 10 generates an image signal Gr1 or a data signal Di1); transmitting a plurality of sample features associated with the determined cluster to a second artificial neural network of a second device (see figs.1 or 6 element 20M and para [0050] for…The high function device 20 receives the image signals Gr and Gr 2 and  para [0055] for…In this example, an image signal is transmitted as the image signal Gr1 from the low function device LFD1 to the high function device HFD… The high function device HFD has a network model of a CNN 20M (second convolution neural network); generating a first label corresponding to the transmitted plurality of sample features by analyzing the transmitted plurality of sample features in the second artificial neural network of the second device (see figs.1 and 6 element 23 or 20M and para [0053] for….The high function device HFD determines a calculation result in the high CNN calculation part, generates a determination signal Jd1 indicating a determination result of the workpiece); transmitting the first label from the second device to the first device (see fig.5 and 6 para [0050] for…Upon relearning of the CNN, the high function device 20 transmits relearned model data signal Dm1 and Dm2 to the low function devices 10X and 10Y, respectively and para [0053] for…and transmits the determination signal Jd1 to the low function device LFD1. The high function device HFD transmits a relearned model data signal Dm1 to the low function device LFD1 at the time of relearning of the CNN); and assigning the transmitted first label to the determined cluster by the first device and para [0053] for… The high function device HFD transmits a relearned model data signal Dm1 to the low function device LFD1 at the time of relearning of the CNN).
          However Hwang et al does not explicitly teach that the CNN (conventional neural network) is ANN (artificial neural network).
         Kim et al teaches the CNN (conventional neural network) is ANN (artificial neural network) (see col.1, lines 60-67 for ….. an artificial neural network, etc. have been developed. The deep learning is a descendant of the artificial neural network.(4) Deep Convolution Neural Networks (Deep CNNs) are the heart of the remarkable development in deep learning. CNNs have already been used in the 90's to solve the problem of character recognition, but their use has become as widespread as it is now thanks to recent research. These deep CNNs won the 2012 ImageNet image classification tournament, crushing other competitors. Then, the convolution neural network became a very useful tool in the field of the machine learning).
        It would have been obvious to one of ordinary skill in the art, at the time of filing or before the effective filing of the claimed invention, to modify Hwang to include ANN (artificial neural network) of Kim to receive input image and apply a plurality of artificial operations to the input image through a plurality of artificial filters to thereby generate at least one feature map. Furthermore the modification would analyze weak points of the artificial neural based learning device to thereby provide a method for automatically selecting appropriate training data. Such modification would enhance the system capabilities in minimizing or reducing auto-screener's loss, as taught by Kim.
          As per claims 3, 11, 16 Hwang and Kim in combination would teach, further comprising: obtaining a second input data; receiving a second label corresponding to the second input data; and transmitting at least one feature of the second input data and the second label from the first device to the second artificial neural network of the second device, training the second artificial neural network of the second device by using at least one feature of the second input data and the second label as input and output of the second artificial neural network respectively (see Hwang figs 6 and 7 and para [0048] for…The imaging device 11X captures images of workpieces 1X, 2X, 3X, . . . , nX (hereinafter, also referred to as workpiece nX) sequentially flowing at intervals of determination time T1. The low function device 10X generates an image signal Gr1 or a data signal Di1 at an intermediate stage of the CNN on the basis of an imaging result of the imaging device 11X and transmits it to the high function device 2) to receive input image and apply a plurality of artificial operations to the input image through a plurality of artificial filters to thereby generate at least one feature map. Furthermore the modification would analyze weak points of the artificial neural based learning device to thereby provide a method for automatically selecting appropriate training data. Such modification would enhance the system capabilities in minimizing or reducing auto-screener's loss, as taught by Kim.
          As per claims 4, 12 and 17, Hwang and Kim in combination would teach, wherein the first device comprises a terminal, and the second device comprises a server (see Hwang para [0034] for… For example, the high function device is a device with relatively high calculation performance including a server connected to a personal computer (PC) or a workstation) to receive input image and apply a plurality of artificial operations to the input image through a plurality of artificial filters to thereby generate at least one feature map. Furthermore the modification would analyze weak points of the artificial neural based learning device to thereby provide a method for automatically selecting appropriate training data. Such modification would enhance the system capabilities in minimizing or reducing auto-screener's loss, as taught by Kim.
         As per claim 8, Hwang et al teaches  device configured to perform machine learning, (see figs.1 and 6), comprising: an input unit configured to obtaining a first input data (see fig.1 element 11 and para [0039] for…The imaging device 11 captures an image of the workpiece n and transmits the imaging result to the camera I/F 12); a communication unit configured to communicate with external devices; and at least one processor configured to determine, from a plurality of clusters, a cluster to which the first input data corresponds, the determination being made by processing the first input data in a first artificial neural network (see fig.6 element 10M and para [0055] for…. the low function device LFD1 has a network model of a CNN (convolution neural network) 10M including a convolution layer 10C. The CNN includes a convolution layer L1˜L4 and a fully connected layer F5˜F6)  of a first device (see figs.1 or 6 element 10 or 10c and abstract for…The low function device includes a part configured to output a first determination result which identifies the objects by applying a first convolution neural network to captured images of the objects and para [0048] for…the low function device 10 generates an image signal Gr1 or a data signal Di1); transmits a plurality of sample features associated with the determined cluster to external devices (see fig. 10 element 20 and 30 and para [0034] for…the high function device is a device with relatively high calculation performance including a server connected to a personal computer (PC) or a workstation and para [0068] for…. a high function device 20, a quality management device 30, and a cable 50) through the communication unit (see figs.1, 3 or 6 element 20M and para [0055] for…In this example, an image signal is transmitted as the image signal Gr1 from the low function device LFD1 to the high function device HFD); receive a first label for the plurality of sample features through the communication unit from external devices, in response to the transmission (see figs.1 or 6 element 20M and para [0050] for…The high function device 20 receives the image signals Gr and Gr 2 and  para [0055] for…In this example, an image signal is transmitted as the image signal Gr1 from the low function device LFD1 to the high function device HFD); generating a first label corresponding to the transmitted plurality of sample features by analyzing the transmitted plurality of sample features in the second artificial neural network of the second device (see figs.1 and 6 element 23 or 20M and para [0053] for….The high function device HFD determines a calculation result in the high CNN calculation part, generates a determination signal Jd1 indicating a determination result of the workpiece); transmitting the first label from the second device to the first device (see fig.5 and 6 para [0050] for…Upon relearning of the CNN, the high function device 20 transmits relearned model data signal Dm1 and Dm2 to the low function devices 10X and 10Y, respectively and para [0053] for…and transmits the determination signal Jd1 to the low function device LFD1. The high function device HFD transmits a relearned model data signal Dm1 to the low function device LFD1 at the time of relearning of the CNN); and assigning the transmitted first label to the determined cluster by the first device and para [0053] for… The high function device HFD transmits a relearned model data signal Dm1 to the low function device LFD1 at the time of relearning of the CNN).
          However Hwang et al does not explicitly teach that the CNN (conventional neural network) is ANN (artificial neural network).
         Kim et al teaches the CNN (conventional neural network) is ANN (artificial neural network) (see col.1, lines 60-67 for ….. an artificial neural network, etc. have been developed. The deep learning is a descendant of the artificial neural network.  Deep Convolution Neural Networks (Deep CNNs) are the heart of the remarkable development in deep learning. CNNs have already been used in the 90's to solve the problem of character recognition, but their use has become as widespread as it is now thanks to recent research. These deep CNNs won the 2012 ImageNet image classification tournament, crushing other competitors. Then, the convolution neural network became a very useful tool in the field of the machine learning).
        It would have been obvious to one of ordinary skill in the art, at the time of filing or before the effective filing of the claimed invention, to modify Hwang to include ANN (artificial neural network) of Kim to receive input image and apply a plurality of artificial operations to the input image through a plurality of artificial filters to thereby generate at least one feature map. Furthermore the modification would analyze weak points of the artificial neural based learning device to thereby provide a method for automatically selecting appropriate training data. Such modification would enhance the system capabilities in minimizing or reducing auto-screener's loss, as taught by Kim.

          As per claim 9, Hwang and Kim in combination would teach, wherein the received first label is generated based on analyzing the plurality of sample features in at least one external device (see Hwang para [0034] for… For example, the high function device is a device with relatively high calculation performance including a server connected to a personal computer (PC) or a workstation) to receive input image and apply a plurality of artificial operations to the input image through a plurality of artificial filters to thereby generate at least one feature map. Furthermore the modification would analyze weak points of the artificial neural based learning device to thereby provide a method for automatically selecting appropriate training data. Such modification would enhance the system capabilities in minimizing or reducing auto-screener's loss, as taught by Kim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al U.S. Pub No 20190043185 A1 in view of Mondello et al US Pub  20190205765.
       As per claims 7 and 20, Hwang does not teach wherein the first artificial neural network of the first device performs unsupervised learning, and the second artificial neural network of the second device performs supervised learning.
           Mondello et al teaches first artificial neural network  of the first device performs unsupervised learning (see figs. 1 and 6 element 113 and 118 and para [0087] for…The vehicle (113) in FIG. 6 includes an unsupervised training module (118) that allows the computer (131) of the vehicle (113) to further train its ANN model (119)), and the second artificial neural network of the second device performs supervised learning (see figs. 1 and 6 elements 117/119 and 101 and abstract for  para [0036] for…. The server (101) includes a supervised training module (117) to train, generate, and update an artificial neural network (ANN) model (119).
        It would have been obvious to one of ordinary skill in the art, at the time of filing or before the effective filing of the claimed invention, to modify Hwang to include the first artificial neural network of the first device performs unsupervised learning, and the second artificial neural network of the second device performs supervised learning of Mondello so the process could be repeated through cycles of global updates from the centralized server via supervised machine learning/training and, between the cycles, local updates by the individual vehicles performed via unsupervised machine learning/training. Furthermore the modification would allow the vehicles to become synchronized in their capability in recognizing items via ANN. Such modification would facilitate the centralized server to correlate vehicles based on the correlations in known items captured in the sensor data submitted by the respective vehicles and subsequently enhance the system capabilities in minimizing or reducing auto-screener's loss.

Allowable Subject Matter
Claims 2, 5-6, 10, 13-14, 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200402221 A1  or US 10885620 B2 or US 20170300776 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL BAYARD whose telephone number is (571)272-3016. The examiner can normally be reached 6-9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahn K Sam can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL BAYARD/Primary Examiner, Art Unit 2633